FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 08-30091
               v.                           D.C. No.
                                          6:07-CR-00021-
DENNIS STRICKLAND,                            CCL-1
             Defendant-Appellant.
                                      




                           5767
UNITED STATES v. STRICKLAND   5799
       APPENDIX
5800   UNITED STATES v. STRICKLAND
UNITED STATES v. STRICKLAND   5801
5802   UNITED STATES v. STRICKLAND
UNITED STATES v. STRICKLAND   5803
5804   UNITED STATES v. STRICKLAND